Citation Nr: 1513199	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.  

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1978.  The Veteran also had subsequent periods of inactive service in the National Guard and Army Reserves from October 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT


1. Service connection for schizophrenia was denied by the Board in February 1982.  Decisions in December 1984, July 1986, March 1988, and September 1991 determined that the claim was not reopened.  

2.  Evidence received since the September 1991 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder. 

3. There is no competent current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The February 1982, December 1984, July 1986, March 1988, and September 1991 Board decisions that denied service connection for a psychiatric disorder (schizophrenia) are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2014).

2.  Evidence received since the September 1991 Board decision is new and material and the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2014).

3. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2010, September 2010, and April 2011.  The claim was last adjudicated in a September 2014 supplemental statement of the case.

VA also has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, pertinent available personnel records, service medical records, post service treatment records, Social Security Administration records, and lay statements have been obtained and associated with the file.  

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  In a letter dated August 24, 2010, VA requested the Veteran identify in-service stressors via VA Form 21-0781 (Statement in Support of Claim for PTSD).  The Veteran did not respond to the August 2010 letter.  A March 2011 RO memorandum indicates that there was insufficient information to forward to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The RO determined that all efforts to obtain the needed information have been exhausted and any further attempt would be futile.  The Board concludes at this juncture that VA has provided the Veteran with ample opportunity to produce additional evidence in support of his claim.  To date, the Veteran has not submitted evidence that warrants further verification through official sources.  As VA has documented, any further attempts would be futile.

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for PTSD.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case because, as discussed further below, there is no competent evidence of a current diagnosis of PTSD and no evidence of persistent or recurrent symptoms of PTSD.  The Board finds the Veteran's bare claim of "PTSD" without more, is not evidence of symptoms of PTSD.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Thus, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond the competence of the witness).

Here, the Veteran was denied service connection for schizophrenia in an April 1979 rating decision.  A February 1982 Board decision denied service connection for schizophrenia.  The bases for the decisions were that although psychiatric pathology was not noted upon entry into active service, schizophrenia pre-existed active service and was not aggravated by service.  The February 1982 Board decision stated "it is apparent that his preexisting psychiatric pathology was subject to acute exacerbation by various uncontrolled stimuli" and that "aggravation in a clinically demonstrable sense during service did not occur."  The Veteran sought to reopen the claim on numerous occasions, which were denied by March 1983, April 1985, March 1987, and March 1990 RO adjudication letters, and the Board decisions referenced above.  

The evidence of record as of the September 1991 Board decision established a post-service diagnosis of schizophrenia and adjustment reaction to adult life.  See February 1979 VA treatment records.  It further established that the November 1976 entrance examination did not note a psychiatric abnormality, that the Veteran had a pre-existing diagnosis of schizophrenia, and an in-service incurrence of schizophrenia.  Evidence was associated with the file showing that the Veteran was treated for schizophrenia as late as November 1976, the month he joined the Marines.  Evidence was also of record from C.P.H.C. and other private providers expressing the opinion that service aggravated the schizophrenia.  

Evidence submitted since the September 1991 Board decision includes Social Security Administration claim records, progress notes from CPHC for 1975 and 1978 treatment of schizophrenia, VA progress notes for March 1978, and October 1977 treatment records from Dr. C. stating that "his current difficulty began as a result of problems in the Marine Corps."  Further evidence submitted since September 1991 includes a December 2011 private medical opinion stating that the Veteran has been treated for symptoms of panic, anxiety, and depression for the prior four months and that some aspect of these symptoms derive from service.

As a psychiatric disorder was not noted on the entrance examination, the Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Evidence may be new and material in this instance if it shows that it was not clear and unmistakable that schizophrenia was not aggravated by service.  The progress notes from CPHC and VA, if accepted as correct, relate to such unestablished fact, as they provide further support for the contention that schizophrenia was aggravated by service.  Accordingly, the Board finds the Veteran has submitted new and material evidence and that, therefore, reopening is warranted.


PTSD

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the Veteran does not claim, and the record does not show, that the Veteran's PTSD resulted from a fear of hostile military or terrorist activity.

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary' burden to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In the present case, the Board finds that there is no competent evidence of a current diagnosis of PTSD, and therefore, the claim fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 139.

In the December 2014 Board hearing, the Veteran testified that he had not been diagnosed with PTSD.  The record does not show evidence of a diagnosis of PTSD or of symptoms of PTSD.

The Veteran's lay statements claiming service connection for PTSD are not competent medical evidence for the purpose of establishing the elements of the claim.  While, a veteran is competent to report a contemporaneous medical diagnosis, the appellant has established that he has not received a diagnosis of PTSD.  Furthermore, the Board finds in this instance the Veteran lacking in the specialized knowledge and experience required to diagnose PTSD.  Here, this appellant is not competent to enter a diagnosis and there are no exceptions under Jandreau, 492 F.3d at 1377, present.  As the Veteran has not established the first element of the claim, service connection for PTSD is not warranted.




ORDER

The application to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Service connection for PTSD is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  Specifically, in light of the new evidence regarding the past treatment of schizophrenia, and the private medical opinion regarding recent treatment for panic, anxiety, and depression, a medical opinion is required to determine the nature and etiology of any acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA psychiatric disorders examination to determine the nature and etiology of any acquired psychiatric disorder.    

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a.  With respect to schizophrenia, the examiner should determine whether the in-service manifestations represented a permanent increase in severity; whether the manifestations were due to the natural progress of the disease; or whether the in-service manifestations were indicative of temporary or intermittent flare-ups. 

b.  With respect to other psychiatric disorders, the examiner should identify all psychiatric disorders found in the examination and on the record.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder so found had its onset in service or is otherwise related to service.

The claims file must be made available to the examiner.  

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record. 

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


